Citation Nr: 1113489	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-03 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2.  Entitlement to an increased rating for lichen planus, currently rated as 30 percent disabling.

3  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1939 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) from February 2005 and September 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for an acquired psychiatric disorder and an increased rating for lichen planus.  

A November 2008 Board decision denied entitlement to an increased rating for the Veteran's lichen planus, and remanded the claim of entitlement to a psychiatric disability for additional development.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a July 2009 Order, the Court vacated the Board decision and remanded the case to the Board for readjudication, in accordance with the Joint Motion for Remand.  

In January 2010, the Board again remanded the Veteran's acquired psychiatric claim for additional development.  In a separate decision issued that month, the Board granted the Veteran's motion for revision of a June 1969 Board decision due to clear and unmistakable error and restored a 30 percent rating for lichen planus.  The Board's decision was implemented by the RO in a February 2010 rating decision.  However, as the restoration of the 30 percent rating did not represent a complete grant of the benefits sought on appeal, the Veteran's lichen planus claim remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993)

In a January 2011 written statement, the Veteran, through his attorney, indicated that he wished to continue the appeal of his service connection and increased rating claims.  He also indicated that his service connected disabilities effectively preclude him from working.  The Board finds that statement raises an implicit claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

The Board observes that the RO has not expressly developed or adjudicated the Veteran's implicit TDIU claim.  Nevertheless, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for one or more service-connected disabilities, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran has raised the issue of entitlement to TDIU while challenging the rating for his lichen planus.  Therefore, his TDIU claim is part of that pending claim and the Board has jurisdiction over both issues.

As a final introductory matter, the Board notes that the Veteran has also submitted a January 2011 written request for an increased rating for his service-connected hearing loss.  As that claim has not yet been developed for appellate review, it is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a higher rating for lichen planus and a TDIU are REMANDED to the RO.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994), or has any PTSD been related to his active service.

2.  The preponderance of the evidence does not show that bipolar disorder or any other diagnosed psychiatric disorder was incurred in or aggravated by one or more reported in-service events or is otherwise related to any aspect of the Veteran's active service, including his service-connected lichen planus.  
CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.303 (2010).

Service connection for some disorders, including psychoses, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association:  The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), respectively, and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in RO hearing testimony and transcribed statements to VA and private treating providers, attributes his current psychiatric problems to PTSD that had its onset during his period of active service.  Specifically, he contends that he was stationed on Oahu, Hawaii, during the bombing of Pearl Harbor.  While he concedes that he was not personally involved in the attack, he maintains that he saw a man killed by stray weapons fire from a Japanese aircraft and witnessed another plane strike a warehouse.  As additional in-service stressors, the Veteran claims to have been one of the Army sergeants in charge of a Japanese prison camp and to have witnessed two men wounded by stray Japanese aircraft during the invasion of Mindanao, Philippines.  He also reports having been knocked unconscious by an explosion at an ammunition dump, which occurred while he was deployed to Okinawa, Japan, shortly before to his military discharge.  The Veteran further claims to have been present on Okinawa when the atomic bomb was dropped and to have survived a typhoon during that period.

As an alternative basis for establishing service connection, the Veteran contends that his currently diagnosed bipolar disorder is related to a manic episode that he experienced in September 1943, when was hospitalized for stress and related psychiatric symptoms during his period of service in Hawaii.  He also asserts that his current psychiatric problems are associated with his service-connected lichen planus, which he has characterized as a "stress disorder."

The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Additionally, the Board is required to construe a claim for service connection for one psychiatric disorder as encompassing claims for service connection for all psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board will now consider whether service connection for PTSD, bipolar disorder, or any other acquired psychiatric disorder is warranted on a direct basis or as secondary to the Veteran's service-connected lichen planus.

The Board acknowledges that the Veteran's reported PTSD stressors have not been independently verified.  Nor does the evidence of record show that he was awarded the Combat Infantry Badge, Purple Heart Medal, or any other decoration indicative of combat.  Nevertheless, under the revised PTSD regulations, it is no longer necessary for a Veteran's reported stressors to be independently verified if they are related to the fear of hostile military action.  Indeed, his lay statements alone may establish the occurrence of one or more in-service stressors provided that they are related to his fear of hostile military or terrorist activity and are corroborated by a VA or VA contracted psychologist or psychiatrist.  

The Veteran is competent to report that he experienced traumatic events in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his service personnel records corroborate his account of service in Hawaii and the Pacific Theater.  Those records also indicate that he held a military occupational specialty (gun commander) in which he may have plausibly encountered enemy aircraft fire and ammunition explosions.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his reported stressors are consistent with the places, types, and circumstances of his service.  Accordingly, the remaining questions are whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD and, if so, whether that diagnosis is based on one or more in-service stressors related to his fear of hostile military or terrorist activity.  Additionally, the Board must consider whether the Veteran has any other current psychiatric disability, including bipolar disorder, which was caused or aggravated by his military service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran's service medical records show that he underwent a December 1939 enlistment examination, which was negative for any complaints or clinical findings of psychiatric problems.  Subsequent service medical records reveal that, in late September 1943, he sought inpatient treatment for complaints of head pain, dizziness, and anxiety.  At that time, the Veteran told in-service treating providers that he "felt like he was losing his mind."  He reported that his symptoms had their onset 10 days earlier, when he had consumed a few drinks and "seemed to pass out."  The Veteran also complained that he was "openly sick and disgusted with the monotony of the islands" and expressed a desire to return "to the mainland on furlough to see his mother."  He remained hospitalized for 12 days, during which time he was diagnosed with and treated for moderate psychoneurosis and hysteria manifested by agitation, amnesia, and nervousness.  However, following his release and return to active duty, the Veteran did not seek any additional psychiatric treatment for the remainder of his active service.  Nor did he complain of any mental health problems at the October 1945 examination conducted prior to his separation from service.  The separation examiner noted the Veteran's prior episode of "alcoholic hallucinosis," but declined to diagnose him with any current psychiatric abnormalities.

In the absence of any complaints or clinical findings of psychiatric problems in the two years preceding the Veteran's discharge, the Board finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2010).  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's service connection claim.  38 C.F.R. § 3.303(b) (2010).

The Veteran's post-service records show that he was afforded a November 1968 VA skin examination in which he reported that his service-connected lichen planus was prone to periodic flare-ups, which he attributed to bouts of nervous tension and emotional stress.  However, the VA examiner did not diagnose the Veteran with any psychiatric disorder.  Nor did that examiner render any medical opinion with respect to the relationship between the Veteran's reported psychiatric symptoms and his service-connected skin disorder.

Although the Veteran now reports a long history of agitation and other mental health problems, in tandem with his lichen planus, he acknowledges that he did not seek psychiatric treatment for many decades after leaving the military.  The earliest VA medical records pertinent to his claim are dated in April 2005.  At that time, the Veteran complained of a possible mental health problem arising from his frustration over his persistent skin disorder.  On mental status examination, he exhibited an anxious, labile mood; hyperverbal, rapid, and pressured speech; limited insight; and unclear thought content, which was characterized by a flight of ideas.  However, no other emotional or cognitive abnormalities were shown.  Based on the results of the examination and a review of the Veteran's pertinent medical history, a VA psychiatrist diagnosed the Veteran with bipolar disorder and assigned him a Global Assessment and Functioning (GAF) score of 40, indicating significant social and occupational impairment.  However, the VA psychiatrist did not to relate the Veteran's psychiatric disorder to his lichen planus or any other aspect of his military service.

The Veteran was next afforded a July 2005 VA psychiatric examination, which included a review of his entire claims folder.  At that examination, he recounted the in-service episode of nervousness and intoxication that had culminated in his September 1943 hospitalization.  However, he did not report any other history of in-service psychotic episodes.  Nor did he describe any other stressful incident from his period of service.  Instead, the Veteran primarily focused on his service connected lichen planus, which he now attributed to his recently diagnosed bipolar disorder.

In terms of his social and occupational history, the Veteran reported that he had been married twice to the same woman, who had passed away in 1998.  He added that his stepdaughter had also died, but that his biological daughter and grandson were alive and well and that he saw them regularly.  The Veteran reported an eclectic job history, which included stints as a commercial driver, service station manager, grocery store owner, airport shuttle dispatcher, civilian base supply manager at an Air Force base, construction worker, and mechanic.  He expressed pride in his work ethic and emphasized that his employers had always held him in high regard.

On mental health examination, the Veteran displayed an intense affect, pressured and tangential speech, loose thought processes, scattered concentration, and a diminished attention span.  He also exhibited a labile mood, which quickly transitioned from upbeat and expansive to irritable and tearful.  Although his overall judgment was deemed fair, his social awareness, impulse control, and decision-making ability was found to be poor.  However, the Veteran's immediate, recent, and remote memory was considered intact and no signs of suicidal or homicidal ideations, hallucinations or delusions, or other psychoses were found.

Based on the results of the examination and a review of the Veteran's pertinent history, the VA examiner confirmed his prior DSM-IV diagnosis of bipolar disorder and assigned a GAF score of 40.  The examiner indicated that the Veteran's overall prognosis was poor, especially in light of his noncompliance with his psychiatric medication regimen.  However, the examiner opined that the symptoms underlying the Veteran's bipolar disorder, including his inflated self-esteem, grandiosity, decreased need for sleep, pressured speech, and concentration deficits, were separate and district from the head pain, dizziness, and anxiety for which he had been hospitalized in service.  The VA examiner noted that the Veteran's in-service problems were acute and transitory and appeared to be substance-induced.  That examiner added that the Veteran's current psychiatric problems, by his own admission, appeared to be causally related to non-service stressors, such as his wife's death.

The record thereafter shows that the Veteran underwent a private psychological evaluation in February 2006 in which he again exhibited pressured speech, loose thought processes, poor insight, concentration and attention deficits, and sleep impairment, which were deemed consistent with bipolar disorder.  In contrast with the July 2005 VA examination, however, the Veteran was also assessed with a restricted affect, avoidance tendencies, anger, and irritability, which were found to support a diagnosis of chronic PTSD.  Based on the Veteran's statements, the private examiner noted that the Veteran's PTSD had persisted since his discharge from active service and had resulted in recurrent symptoms of "stress-induced" lichen planus.  However, no rationale was provided for that etiological opinion.

The Veteran was afforded a follow-up evaluation in January 2009 with the same private examiner, who reaffirmed the Veteran's prior diagnoses of bipolar disorder and PTSD.  The private examiner noted that, from March 2007 to December 2008, the Veteran had received ongoing VA outpatient treatment for his mental health symptoms and had been assessed with GAF scores ranging from 42 to 60.  The examiner further noted that the Veteran had remained noncompliant with his psychiatric medication due to a "fear of liver problems."  

In terms of his specific PTSD symptoms, the Veteran complained of recurrent thoughts of trauma from his World War II-era service in Hawaii, the Philippines, and Japan.  He also reported that he persistently re-experienced in-service stressors "in reaction to sounds resembling gunfire."  Additionally, the Veteran reported a persistent avoidance of stimuli associated with his in-service trauma and persistent symptoms of increased arousal. 

With respect to his symptoms of bipolar disorder, the Veteran reported a decreased need for sleep and abnormal mood swings.  He also exhibited pressured speech, distractibility, and impulsive behavior.  However, none of those symptoms were noted to be related to the Veteran's reported in-service stressors or any other aspect of his military service.

Mental status examination revealed the same symptoms that the Veteran had displayed on his previous private examination.  He also exhibited immediate memory problems, which had not been noted at the time of that January 2006 examination.

Based on the results of the examination, the private examiner opined that the Veteran's PTSD was traceable to his reported in-service stressor and that his bipolar disorder had likely had its onset at the time of his September 1943 in-service manic episode.  The examiner also noted the Veteran's persistent belief that his psychiatric problems were responsible for his service-connected lichen planus, but did not comment on the plausibility of such a relationship.  Additionally, the examiner indicated that the Veteran had a tendency to underreport or mask the severity of his psychiatric symptoms, but did not provide a rationale for that assessment.

Pursuant to the Board's January 2010 remand, the Veteran was afforded another VA psychiatric examination in July 2010.  At that time, the Veteran indicated that he was feeling good and denied any current treatment for bipolar disorder, PTSD, or any other psychiatric disabilities.  As on previous examinations, he acknowledged that he had been prescribed medication for his diagnosed bipolar disorder, but had refused to take it.  He continued to deny any history of suicidal or homicidal tendencies, panic attacks, delusions or hallucinations, or other psychotic tendencies.  In addition, the Veteran indicated that he liked to socialize and made friends easily.

In terms of his in-service stressors, the Veteran recounted his experiences in the Philippines and Okinawa, where "the A bomb was dropped," but omitted any reference to his alleged trauma at Pearl Harbor.  When specifically asked about that attack, he conceded that it had made little impact on him and that he felt his experiences in the Philippines were worse.  The Veteran also recounted the September 1943 alcohol-related incident that preceded his hospitalization, but indicated that he had fully recovered from that episode.  

On mental status examination, the Veteran reported or exhibited largely the same symptoms that he had demonstrated on prior examinations, including pressured speech, grandiose thinking with respect to his own accomplishments, sudden mood swings, rambling and circumstantial thoughts, sleep disturbances, restlessness, concentration and attention deficits, and poor impulse control.  He also demonstrated a preoccupation with one or two topics and exhibited mildly impaired remote and recent memory.  However, after completing a quantitative psychometric assessment for PTSD, the Veteran failed to obtain a score that supported a diagnosis of that disorder.   

Based on the results of the clinical evaluation, the Veteran's statements, and a review of the entire claims folder, including the reports of previous VA and private examinations, the VA examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD.  As a rationale for that assessment, the VA examiner noted that, notwithstanding the Veteran's reports of recurrent and intrusive thoughts and persistent avoidance relating to in-service stressors, he did not display any signs of disturbance that were productive of significant distress or social and occupational impairment.  On the contrary, the VA examiner indicated that the Veteran's overall GAF score was 57, indicating no more than moderately impaired social and occupational functioning.  The VA examiner then acknowledged the private examiner's notation that the Veteran tended to underreport his symptoms, but nevertheless emphasized that neither his behavior during the interview nor his score on the clinical evaluation supported a diagnosis of PTSD.  

Next, the VA examiner referenced the Veteran's documented in-service treatment for hysteria and related symptoms, but indicated that those symptoms had resolved, by the Veteran's own admission, prior to his discharge from active duty.  The examiner noted that, had such a psychiatric disorder persisted, the Veteran would have been unable to complete his military career.  That examiner then opined that, while the Veteran met the DSM-IV criteria for bipolar disorder, there was nothing in the record to suggest that his current symptoms were related to his reported in-service stressors or any to other aspect of his military service.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the determinations of the July 2005 and July 2010 VA examination opinions, collectively indicating that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD and that his Axis I bipolar disorder and related symptoms are unrelated to his reported in-service stressors, or to any other aspect of his service, to be more probative and persuasive than the other opinion evidence of record.  Those VA examination opinions were based on a thorough and detailed examination of the Veteran and the claims folder and supported by adequate and persuasive rationales.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, the Board considers it significant that the July 2010 VA opinion constitutes the most recent medical evidence of record and was undertaken directly to address the issue on appeal.  Further, that opinion expressly addressed and reconciled the countervailing findings of the private examiner with respect to the etiology of the Veteran's overall psychiatric symptoms and his specific complaints of PTSD.

In contrast, while the private examiner's February 2006 and January 2010 opinions are favorable to the Veteran's claim, those opinions are not supported by an adequate rationale or based on a review of the complete evidence of record.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board recognizes that claims folder review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, a private examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Nevertheless, the Board considers it significant that the private examiner's diagnosis of PTSD preceded and, thus, did not address the July 2010 VA examiner's report, which explained why such a diagnosis was not warranted under the DSM-IV.   Additionally, in diagnosing PTSD, the private examiner did not specify how the Veteran met the relevant DSM-IV criteria for a disturbance that extended for more than one month and caused clinically significant distress or impairment social, occupational, or other important areas of functioning.  Furthermore, the private examiner did not indicate that psychometric testing was performed to confirm the diagnosis while the VA examiner administered pscyhometric testing that did not support the diagnosis of PTSD.

Moreover, the Board observes that the private examiner's January 2006 opinion did not expressly indicate that the Veteran's bipolar disorder had been caused or aggravated by his military service.  Thus, that private opinion is not wholly inconsistent with the VA examiner's findings, indicating that the Veteran meets the DSM-IV criteria for bipolar disorder, which is unrelated to his service.  

Further, the Board acknowledges that the both the private examiner and the prior November 1968 VA skin examiner took note of the Veteran's belief that his psychiatric problems were responsible for his service-connected lichen planus.  Nevertheless, the Board observes that neither examiner's notation was enhanced by additional medical comment from the physician and, thus, does constitute competent medical evidence.  Therefore, the evidence does not constitute a medical opinion, but a transcription of a belief by the Veteran.  The bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995).  

After a careful review of the pertinent evidence of record, the Board finds that service connection is not warranted for any psychiatric disability, including PTSD or bipolar disorder.  

The Board is mindful that the Veteran has submitted competent and credible lay evidence of in-service stressors, which, under the revised PTSD regulations, need not be independently verified if his stressors are based upon a fear of hostile military action.  38 C.F.R. § 3.304(f) (2010).  However, the weight of the post-service medical records does not show that his current psychiatric symptoms are related to his reported stressors or that those symptoms comport with a diagnosis of PTSD under the DSM-IV standards.  Moreover, the July 2005 and July 2010 VA examiners, whose opinions the Board finds to be the most probative and persuasive, have expressly concluded that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  The Board therefore finds that the preponderance of the evidence does not show that the Veteran has a current diagnosis of PTSD that meets the criteria of DSM-IV and is related to service or any hostile military action during service.  The Board notes that the private examiner is not authorized by the amended 38 C.F.R. § 3.304(f) to relate a diagnosis of PTSD to a hostile military or terrorist act.  A VA or VA-contracted psychiatrist or psychologist must do so.

Nor is the Veteran entitled to service connection for any other psychiatric disability.  While the VA and private examiners have both concurred that the Veteran meets the DSM-IV criteria for Axis I bipolar disorder, only the private examiner, in the January 2009 follow-up opinion, has indicated that disorder is related to the Veteran's military service.  For the foregoing reasons, the Board has determined that the private examiner's opinion in this respect is not probative.  Similarly, the Board has found that the April 1968 VA examiner and private physician's notations of a link between the Veteran's psychiatric problems and his service-connected lichen planus is also of limited probative value.  As previously discussed, those notations do not constitute medical nexus opinions but, rather, are mere transcriptions of the Veteran's own beliefs.  In any event, the Board observes that the Veteran himself has indicated that his psychiatric problems caused his lichen planus, rather than the other way around.  Thus, the Veteran's statements, even if presumed competent and credible, would not support a grant of service connection for a psychiatric disorder as secondary to his lichen planus.

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board finds that the competent evidence of record weighs against a finding of a nexus, as the July 2005 and July 2010 VA examination reports, which the Board considers the most persuasive evidence, collectively indicate that the Veteran does not meet the DSM-IV criteria for PTSD and that his currently diagnosed bipolar disorder was neither caused nor aggravated by any of his reported in-service stressors or any other aspect of his military service.  Additionally, the competent evidence of record does not show that it is at least as likely as not that any of the Veteran's current psychiatric disabilities are otherwise related to his service.  

The Board also considers it significant that the Veteran's bipolar disorder was not diagnosed until April 2005, nearly 60 years after his discharge from the Army.  Moreover, while the Veteran complained of nerve problems at the time of his April 1968 VA skin examination, that was many years after he separated from service.  In view of the lengthy period without complaints pertaining to bipolar disorder or any other psychiatric disability, there is no evidence of a continuity of symptomatology, and this weighs heavily against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the competent evidence of record does not show that any psychosis was diagnosed within one year of separation and, thus, presumptive service connection for an acquired psychiatric disorder is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board is mindful that the Veteran now asserts that he has experienced chronic psychiatric problems since leaving the military.  Lay evidence is one type of evidence that the Board must consider when a Veteran seeks disability benefits.  38 C.F.R. § 3.307(b) (2010).  In weighing credibility, VA may consider inconsistent statements, internal inconsistency and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Board has reason to question the credibility of the Veteran's contentions as they are internally inconsistent with the other evidence of record.  Specifically, the reports of the various VA and private examinations show that the Veteran has attributed his PTSD, bipolar disorder, and related psychiatric symptoms to different aspects of his military service.  Indeed, he has alternately reported that his current mental health symptoms are due to his in-service stressors in Hawaii, Japan, and the Philippines, and at other times has related those symptoms to his September 1943 in-service psychiatric hospitalization and his service-connected lichen planus.  The Veteran has also related those symptoms to nonservice-related stressors, such as his wife's death.  In view of his conflicting statements regarding the onset of his psychiatric problems, the Board finds that his allegations overall are less credible, and carry less probative weight.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Even if the Veteran's lay assertions were wholly consistent with the other evidence of record, they would be insufficient, standing alone, to support a grant of service connection.  The Board acknowledges that the Veteran is competent to testify as to the presence of current mental health symptoms, which are capable of lay observation, and their statements and testimony in that regard are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  However, to the extent that he relates his current problems to service, his assertions are not probative.  As a lay person without apparent medical expertise, the Veteran is not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between the Veteran's current psychiatric problems and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board). 

In sum, the Board finds that the preponderance of the competent evidence weighs against a finding that any psychiatric disability, including PTSD or bipolar disorder, developed during the Veteran's period of service, is related to that service or any event in that service, or that any psychosis manifested to a compensable degree within one year following separation from service.  Therefore, the Board concludes that the Veteran does not have an acquired psychiatric disorder that was incurred in or aggravated by service and that no psychosis manifested to a compensable degree within one year following separation from service.

As the preponderance of the evidence is against the claim for service connection, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2007).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in June 2005 and November 2008, a rating decision in September 2005, a statement of the case in July 2006, and supplemental statements of the case in September 2006, August 2007, and February 2008.  Those documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the December 2010 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Veteran has also been afforded multiple medical examinations and an RO hearing in support of his claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for an acquired psychiatric disorder is denied.


REMAND

Although the Board regrets the additional delay in this long-standing appeal, it is constrained by the fact that proper adjudication of the Veteran's lichen planus and TDIU claims requires additional development.

In a January 2010 decision, the Board granted the Veteran's motion for revision of a June 1969 Board decision due to clear and unmistakable error (CUE) and restored a 30 percent rating for his lichen planus.  However, that disability is rated by analogy under Diagnostic Code 7806, which provides criteria for ratings in excess of 30 percent.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).  As the Veteran has not indicated that he is satisfied with his current evaluation, his claim for an increased rating for lichen planus has remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In this case, the record shows that was last afforded a VA examination with respect to his lichen planus in August 2006.  That examination is now somewhat stale and the Veteran has indicated that his symptoms have worsened since that time.  Because there may have been a significant change in the Veteran's condition, the Board finds that a new examination is in order to address its current severity.  That examination should include a review of the Veteran's entire claims folder.  38 C.F.R. § 4.1 (2010).  

Additionally, the Board observes that its January 2010 remand requested that the RO effectuate the Board's decision restoring a 30 percent rating for lichen planus and then assign an appropriate effective date.  The Board also requested that the RO readjudicate the Veteran's claim for an increased rating for lichen planus and, if any aspect of the decision remained denied, issue a supplemental statement of the case.  However, while the RO proceeded to issue a February 2010 rating decision restoring the 30 percent rating for lichen planus, it did not to issue a supplemental statement of the case with respect to that claim.  

The Board recognizes that the February 2010 rating decision effectively readjudicated the Veteran's increased rating claim and determined that a rating in excess of 30 percent was not warranted for his lichen planus.  Nevertheless, the Board observes that a supplemental statement of the case serves a different purpose than a rating decision as it provides the Veteran with a summary of the pertinent laws and regulations with respect to his claim.  38 U.S.C.A. § 7105(d)(1)(B) (West 2002); 38 C.F.R. § 19.29(b) (2010).  Accordingly, follow correct procedural requirements and fully comply with the terms of the Board's prior remand, the Board finds that a supplemental statement of the case should be provided that specifically addresses the diagnostic criteria currently assigned for the Veteran's lichen planus.  Stegall v. West, 11 Vet. App. 268 (1998).

While the Veteran's lichen planus has been rated under DC 7806, he also contends that this service-connected disability is productive of scarring.  Accordingly, the Board finds that the rating criteria governing scars are also potentially applicable to his claim.  Those criteria include Diagnostic Codes Diagnostic Codes 7801 (burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear), 7802 (burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear), 7803 (superficial, unstable scars), 7804 (unstable or painful scars ) and 7805 (other scars, rated on limitation of function of affected part).  38 C.F.R. § 4.118 (2010).  

The Board acknowledges that, during the pendency of this appeal, the criteria for rating skin disabilities was revised, effective October 23, 2008.  However, those amendments only apply to applications for benefits received on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  While a Veteran can request a review under these new clarified criteria, the Veteran in this case has not specifically requested such a review.  In any event, the Board notes that the versions of Diagnostic Codes 7801, 7805 and 7806 that existed prior to October 23, 2008, remain in effect, as no revisions were made pursuant to those code sections.  Consequently, the Board finds that the specific revisions to the skin regulations that took effect October 23, 2008, are not for application in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Accordingly, the RO need only consider the pre-October 23, 2008, versions of Diagnostic Codes 7801, 7805, and 7806 in its readjudication of the Veteran's lichen planus claim unless the Veteran specifically requests consideration under the amended criteria.

Next, turning to the Veteran's implicit TDIU claim, the Board notes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2010).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2010).

The Board does not have the authority to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1995).  Similarly, the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because VA's governing regulations require that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Here, the Veteran is currently in receipt of 30 percent ratings for his service-connected lichen planus and hearing loss.  His total combined rating is 50 percent.  Accordingly, he does not meet the percentage criteria for a schedular TDIU rating.  38 C.F.R. § 4.16(a) (2010).  Nevertheless, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service- connected disabilities.  Moreover, the Board notes that the Veteran's TDIU claim is inextricably intertwined with his pending claim for a higher rating for lichen planus as the outcome of that pending claim may have bearing on whether the criteria of 38 C.F.R. § 4.16(a) are met.  Accordingly, consideration of the Veteran's TDIU claim must be deferred until the RO readjudicates his pending claim for an increased rating.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Additionally, the Veteran has not yet been afforded a VA examination with respect to his TDIU claim.  Accordingly, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  The RO should then readjudicate the Veteran's TDIU claim and, in so doing, consider whether referral for an extraschedular consideration is warranted if the criteria of 38 C.F.R. § 4.16(a) are not met.

Finally, it appears that VA records may be outstanding.  The record shows that, as of October 2006, the Veteran was receiving periodic VA outpatient treatment for his service-connected lichen planus.  However, with the exception of the aforementioned VA examination reports, no VA medical records dated since that time have yet been requested.  Because the Veteran's claims are being remanded for additional development on other grounds, the Board finds that, on remand, all additional VA medical records dated since October 2006 should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Obtain and associate with the claims folder all medical records from the Viera, Florida, VA Outpatient Clinic and the VA Medical Center in Miami, Florida, dated after October 2006.

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and severity of his lichen planus and the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the report of the Veteran's August 2006 VA examination and his assertions that his service-connected disability has worsened since that time.  Specifically, the VA examiner should address the following: 

a)  Identify all pathology related to the Veteran's service-connected lichen planus.  

b)  Specify the location and extent of the lichen planus in terms of a percentage of the body and a percentage of exposed areas, and the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, have been required during the past 12-month period.  Take into account any flare-ups the Veteran may have experienced during the year.  

c)  Note whether the Veteran's lichen planus is productive of scarring and specify the size of any scar, whether it causes limitation of motion, is unstable or painful, and whether it limits function.  If limitation of function is shown, state what motions or functions are limited and to what extent.

d)  Discuss how the Veteran's lichen planus impacts his activities of daily living, including his ability to obtain and maintain employment pursuant to 38 C.F.R. § 4.10.

e)  State whether the Veteran's service-connected lichen planus and hearing loss, either singularly or jointly, but without consideration of any nonservice-connected disabilities and irrespective of age, render him unable to secure or follow a substantially gainful occupation.

3.  Then, readjudicate the claims on appeal.  In assessing the merits of the Veteran's lichen planus claim, expressly consider the versions of Diagnostic Codes 7801 through 7806 in effect for claims filed after August 30, 2002, and prior to October 23, 2008.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2008).  Additionally, in determining whether a TDIU is warranted, consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 4.16(b).  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies the Veteran of all applicable rating criteria.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


